


BASSLINE JOINT VENTURE AGREEMENT







THIS AGREEMENT made and entered into this 18th day of May, 2009 (the “Effective
Date”) by and between UOMO Media Inc., (“UOMO”) a Nevada Corporation, and Carl
S. Erion and Bryan Wills, ("PRIMARIES"), according to the terms and conditions
set forth below:




I.

OWNERSHIP.  UOMO and PRIMARIES hereby enter into a Joint Venture Partnership
whereby the ownership structure of the Newly Created Company (“BASSLINE”) is as
follows:  PRIMARIES: Forty-nine percent (49%) and UOMO: Fifty-one percent (51%).




II.

SERVICES & RESPONSIBILITIES.  UOMO hereby engages PRIMARIES to render services
to provide application tools for BASSLINE.  Said services shall include, but are
not limited to (a) Managing and overseeing operations of BASSLINE; (b)
Developing strategies and creative direction of BASSLINE; (c) Product
development of BASSLINE; (d) Website for BASSLINE; (e) Representing UOMO and
BASSLINE to the public; and (f) Keeping UOMO informed of any material events.
 PRIMARIES hereby engage UOMO for accounting and administration services of
BASSLINE.  Business development of BASSLINE will be shared by both UOMO and
PRIMARIES.  Board of Directors (“BoD”) of BASSLINE will be made up of Three (3)
board seats.  All financial transactions over a specific amount (“CAP”) must be
voted on and approved by BASSLINE’s BoD, including but not limited to, all
expenditure, sales, and budgets.




III.

REVENUE.  Revenue of BASSLINE will be split on a Fifty/Fifty (50% / 50%) basis
between both parties, after all expenses.  PRIMARIES and UOMO must both sign off
approval on all budgets.




IV.

COMPENSATION.  UOMO desires to establish PRIMARIES’ ownership interest in
BASSLINE as incentive for PRIMARIES’ peak performance and in furthering the
corporate interests and welfare of BASSLINE and UOMO.




(a)

RESTRICTED STOCK.  UOMO hereby grants to PRIMARIES Fifty Thousand (50,000)
shares of Restricted Stock Units (RSUs). The RSUs will vest on a schedule to be
determined by UOMO, and are subject to the twelve (12) month waiting period from
the time of issue for restricted stock required by the United States Securities
and Exchange Commission Rule 144 which is an amendment to the Securities Act of
1933 (the “Securities Act”) and the Securities Exchange Act of 1934 (the
“Exchange Act”).  RSUs will be granted on a quarterly basis.  

(b)

BONUS.  PRIMARIES will be eligible for a bonus TBD.







V.

TAXES.  PRIMARIES will promptly pay, and be solely responsible for paying, as
the same become due and payable as a result or consequence of monies paid or
payable by the UOMO to the PRIMARIES pursuant to this Agreement, all amounts
payable pursuant to applicable tax statutes, workers compensation or workplace
safety and insurance statutes, pension plan statutes, and any other taxes,
statutory deductions, contributions, and assessments on income required by the
State of Nevada, the State of Georgia, the Government of Canada, the Government
of the United States, and any other government or regulatory authority, agency
or body. PRIMARY shall comply with all applicable local, state, or federal laws
and with all lawful rules and regulations of any union, guild or other
collective bargaining entity properly having jurisdiction.




VI.

CONFIDENTIALITY. PRIMARIES and UOMO each acknowledge and agree that both parties
have certain confidential information which they desire to remain confidential,
such information is defined to include, but is not limited to, knowledge of
trade secrets whether patented or not, computer programs, research and
development data, testing and evaluation plans, business plans, opportunities,
forecasts, products, strategies, proposals, suppliers, sales, manuals, work
programs, financial and marketing information, customer lists or names, and
information regarding customers, contracts and accounts whether printed, stored
electronically, or provided verbally (the “Confidential Information”). Both
parties agree that, for a period of twelve (12) months from receipt of
information from the other party hereunder, they will use the same means they
use to protect their own confidential proprietary information, but in any event
not less than reasonable means, to prevent the disclosure and to protect the
confidentiality of both (i) written information received from which is marked or
identified as confidential, and (ii) oral or visual information identified as
confidential at the time of disclosure which is summarized in writing and
provided to either party in such written form promptly after such oral or visual
disclosure.  The foregoing will not prevent the parties from disclosing
Confidential Information which belongs to PRIMARIES OR UOMO if it is (i) already
known by the other party without an obligation of confidentiality, (ii) publicly
known or becomes publicly known through no unauthorized act of other party,
(iii) rightfully received from a third party, (iv) independently developed by
either party without use of other party’s Confidential Information, (v) approved
by the other party for disclosure, or (vi) required to be disclosed pursuant to
a requirement of a governmental agency or law so long as disclosing party
provides other party with notice of such requirement prior to any such
disclosure.  Both parties understand and agree that they shall not use directly
or indirectly, any Confidential Information for their own benefit or for the
benefit of any person competing or endeavoring to compete with either party.




VII.

TERM/TERMINATION.  Performance of services will start on the Effective Date with
the understanding that either party may terminate at any earlier date with sixty
(60) days prior written notice and with no further obligation to the other
Party, except full payment for services rendered as agreed by the parties
herein.




VIII.

NON-COMPETITION. All business and derivative business brought in by UOMO with be
run through the Newly Created Company (“BASSLINE”).




IX.

INDEMNIFICATION/LIABILITY.  PRIMARIES and UOMO each agree to indemnify and hold
the other harmless, including UOMO’s employees, officers, directors,
stockholders, successors and assigns against all claims, damages, liabilities,
costs, expenses, and judgments, including reasonable attorneys' fees, resulting
from claims arising from the fulfillment of each parties respective obligations
contained in this Agreement.




X.

ENTIRE AGREEMENT.  This Agreement shall be governed by the laws of the State of
Nevada.  With respect to the subject matter hereof, this Agreement contains the
complete and exclusive statement of the agreement between the parties and
supersedes all prior agreements and understandings (whether oral or written)
between the parties.  This Agreement may not be modified or amended except in a
writing executed by UOMO and PRIMARIES which refers to this Agreement.  This
Agreement will not be binding on UOMO unless and until this Agreement has been
signed by all parties and a fully executed Agreement has been returned to UOMO.







UOMO MEDIA INC.










/s/ Camara Alford

Camara Alford

CEO and Chairman










PRIMARIES hereby acknowledge and accept the foregoing terms and conditions by
signing below.  The parties have caused this Agreement to be executed as of the
date first written above.










CARL S. ERION

BRYAN WILLS




/s/ Carl S. Erion_____________________

/s/ Bryan Wills______________________

[Name]

[Name]




Carl Erion_________________________

Bryan Wills_________________________

[Print Name]

[Print Name]




May 18, 2009_______________________

May 18, 2009________________________

[Date]

[Date]









